REASONS FOR ALLOWANCE
	Claims 1 and 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art, taken either singly or in combination, fails to teach the following limitation when taken in context of the claim as a whole: “wherein the latch hole elongates with the curve in the diagonal direction with respect to the first direction”.
Claims 5-8 depend from claim 1 and are allowable for at least the reason stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872